Title: To James Madison from Joseph Jones, 22 March 1792
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredericksburg 22d. Mar: 1792
I have your favor of the 13th. and thank you for the communications it contains. However necessary the present armament may be for a vigorous prosecution of the war agt. the Indians it will I think be difficult to shew a good pretence for continuing the present number of regulars beyond the period of accommodation. So long as the British remain in possession of the Posts, or perhaps were they removed some troops established in that quarter may be necessary; but their number I presume inconsiderable compared to that now, or to be soon in the field. The measures of government appear to me to be in general upon a scale of expence rather large, and many of them calculated to increase and render permanent rather that [sic] lessen and that speedily the public burden. Upon this ground I frequently observe publications in the newspapers and No. 1 signed B[r]utus just come to hand. If he goes on as he has begun he bids fair to expose to public view at least the mischevous tendency of some of our projects. I am very much pleased to behold an opposition commenced in a serious manner agt. the practice of calling on the heads of departments for a report of their Opinion on matters refd. to them—the legislature wants at Times information no doubt from the public Officers but that they shod. publicly require or ask their opinion or advice on any measure before them will not only open the door to influence in the legislative council, but exposes them to the imputation of wanting the necessary wisdom and industry to originate and mature the great objects of legislation—the sooner this practice is abolished the better in my poor opinion, for however proper it was for the constitution to contemplate the aid or advice occasionally of the great officers of State to the Executive Majestrate it has not deemed it proper or necessary to the legislature—they should act by and from themselves, withot. the aid of laboured, studied reports founded on cajoling or cabaling with parties or particular Members. I hope J—k—n will oust W—y—e. I wish it from my holding the one in higher estimation than the other as a public man, and from such circumstances as I have heard respecting the transaction. We have a report brot. here by a Mr. Crutchfield from Kentucky that Wilkinson with his 400 who went to bury the dead proceeded to an[d] destroyed two of the Miami towns and have returned with abt. one hundred prisoners. If this account be founded in truth it will tend to confirm the opinion of many that sudden and unexpected expeditions of Militia are the most effectual modes of carrying on war agt. the Indians. Having not been informed Mr. Dawson has paid the £25 he received for me to remit to you from Baltimore I presume it has not been paid, and have sent inclosed a bill which you will please to receive and after reserving £40. for yourself deliver the overplus to Col: Monroe, who is to get me some matters in Philadelphia—by my memorandums on a review of them abt. £22 or 3 pounds appd: to be the balance when I desired Mr. Dawson to remit the money, and notwithstanding your injunction I must insist you retain the sum I mention as a very inadequate, but some compensation for the lying out of the money. Friendship ougt. not to interfere in money matters, they should be settled according to the common rules. I have not been scrupulous in the present instance but have lumped it by guess being satisfyed you are still a looser. I am yr friend
Jos: Jones
